Opinion
per Curiam,
This is an appeal from order of the Court of Common Pleas of Washington County creating an Independent School District and directing Washington County Board of Elections to cause a special ballot to be prepared and to be submitted to the electors of the area at a special election to be held November 6th, 1962.
The following question was submitted to the electors of the Independent School District: “Should the Independent School District of Carroll Township, as described by Court Decree, merge with the Charleroi *290Area School District, effective the First Monday of July, 1963?”
The electors of the area voted an overwhelming “No”. The questions before this court are now moot.
Appeal dismissed. Costs on appellant.